Citation Nr: 1225704	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim for service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered to be within the scope of the filed claim).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).   With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be evidence that shows the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f) (3) (2011) states:
 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f) (3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

In a March 2007 statements, the Veteran claimed entitlement to service connection for PTSD. He wrote that his in-service stressors were specifically, that he served onboard the aircraft carrier USS America during the Gulf War.  His job was to maintain the bombs and missiles on the carrier flight deck.  He noted the flight deck was a very dangerous place.  He was in constant fear of being blown overboard by jet exhaust and lost at sea.  A fellow airman identified only as Padilla was allegedly critically injured when he ran into a missile and received a chest injury.  He was airlifted off of the carrier.  Subsequently the veteran reported being timid and scared.  He remains haunted by the incident and has bad memories.  He feels very sad and guilty, and cannot sleep well.

The Veteran's service personnel records indicate that he had service in the Persian Gulf from January to April 1991.  The Veteran does not allege that he had any combat service.  Since the incident did not involve combat or fear of hostile military or terrorist activity, it must be verified in order to be a stressor for a PTSD service connection claim.  See 38 C.F.R. 3.304(f) (3). 

The RO attempted to verify the alleged incident.   In June 2007 the RO issued a formal finding of lack of information to verify the Veteran's reported stressors.  The Veteran did not respond to the ROs requests for additional stressor information to include a location and approximate time frame for the reported stressors within a two month period.  The Veteran stated that the stressors occurred between 1991-1994.  The RO noted the Veteran also reported that he knew someone who had been blown off deck and never found.   He denied any combat involvement.  He was also bothered by the fact that he wrote bad things on bombs.  On remand an additional attempt at verification by the RO must be made, because the Veteran indicated on his Form 9 that he was still trying to find full names and dates.

No psychiatric symptoms or treatment for any type of mental disorder was noted during service.   No psychiatric complaints were made or disabilities diagnosed at the Veterans' January 1990 entrance examination or in the December 1993 separation examination.  

The Veteran was initially treated at the VAMC in December 2006.  At that time he reported a history of depression and anxiety.  A PTSD screening at that time was positive.  In a January 2007 VAMC mental health clinical treatment record the Veteran was diagnosed with major depressive disorder, recurrent, moderate; and, PTSD, chronic.  A GAF of 52 was assigned.  
The VAMC treatment records dated since January 2007 note that the Veteran meets the diagnostic criteria for PTSD.  The fact that the Veteran is diagnosed with PTSD by his treating clinicians is not sufficient on which to base a grant of service connection.  The medical evidence does not address the absence of psychiatric findings in the service treatment records, to include at the December 1993 separation examination.  

The appellant has not been afforded a VA examination in this regard; as such, a remand is necessary for a VA examination and opinion.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any psychiatric disorder during the course of this appeal.  The RO must then obtain copies of the identified medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressor regarding the incident onboard the USS America.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incident, or who can confirm his proximity to it.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor event, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted.

3.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the Joint Services Records Research Center (JSRRC) for an attempt at stressor verification.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressor.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file, the documented verified in-service stressor determined by the RO or AMC, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The examiner should identify all psychiatric disorders present in the Veteran.  If the examiner does not diagnose PTSD, the examiner must account for the diagnosis of PTSD in the VA treatment records, to include any private opinion letters which may be associated with the claims file. 

The RO should provide the examiner with a list of all verified stressors.

If PTSD is diagnosed, the examiner must state upon what verified in-service stressor the diagnosis is based.  The examiner should fully explain his or her opinion, citing to claims file documents as appropriate.

If a psychiatric disorder other than PTSD is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder had onset during the Veteran's active service or was caused by his active service.  The examiner should fully explain his or her opinion, citing to claims file documents as appropriate.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


